OPINION — AG — ** MENTAL HEALTH — ADULT DETENTION FACILITY — DEFINITIONS ** (1) FACILITIES OF THE DEPARTMENT OF MENTAL HEALTH USED TO HOUSE ADULTS ARE NOT "ADULTS DETENTION FACILITIES" WITHIN THE MEANING OF 10 O.S. 1107.1 [10-1107.1](A)(2) (2) THE DEPARTMENT OF MENTAL HEALTH MAY 'NOT' TRANSPORT OR DETAIN ANY CHILD IN ASSOCIATION WITH CRIMINAL, VICIOUS OR DISSOLUTE PERSONS. WHETHER OR NOT HOUSING CHILDREN WITHIN THE FACILITIES OF THE DEPARTMENT OF MENTAL HEALTH WOULD, IN ANY GIVEN SITUATION CONSTITUTE DETAINING A CHILD IN ASSOCIATION WITH SAME IS A QUESTION OF FACT. (JUVENILE DELINQUENTS, DEPRIVED, CHILD IN NEED OF SUPERVISION, JAIL, PRISONER, CUSTODY, PUBLIC OFFICIALS, LOCKUP, PRISON, PLACEMENT) CITE: 10 O.S. 1101 [10-1101](E), 10 O.S. 1107.1 [10-1107.1](A), 10 O.S. 1107.1 [10-1107.1](A)(2) (WILLIAM J. BULLARD)